Gamble, Judge,
delivered the opinion of the court.
The plaintiff, Harness, exhibited a demand in the probate court of Daviess county, against the estate of Green, deceased, which was allowed and classed, and the administrator appealed to the Circuit Court. On the trial in the Circuit Court, the transcript of a record from the Circuit Superior Court of' Hardy county, Virginia, showing a judgment against the intestate, Green, was presented by the plaintiff, and it was objected to by the defendant; it was admitted by the court, and the demand of the plaintiff was allowed against the estate.
1. The only question which has been presented for our consideration is, whether the transcript shows a judgment by the Virginia court. It is alleged that, upon the transcript, the judgment appears to have been rendered in the vacation of the court, and not by the court in term. This is to be determined by inspection. The transcript shows a writ returnable to rules in the clerk’s office; the arrest of the -defendant upon the writ; the appearance of the defendant at the clerk’s office, and a confession of judgment by him there ; and then follows the entry of a judgment, which appears to be the judgment of the court. Its language is, “ therefore it was considered by the court that the plaintiff recover,” &c. The whole is certified as a transcript of the record and proceedings in the cause lately depending in the circuit superior court of • law and chancery of Hardy county, between, &c.
In looking at the transcript, we are satisfied that the judgment is'to be taken to be the judgment of the court,rendered upon a confession made in the clerk’s office. What the provisions of the Virginia laws may be, in relation to the practice in such cases, we cannot know, as they are not before ' us, and *325therefore we look only at the transcript itself. The judgment of the Circuit Court is affirmed,
with the concurrence of the other judges.